ON MOTION FOR REHEARING.
Appellant has, in her motion for rehearing, presented several reasons in support thereof, but has not stated that some question decisive of the case, and duly submitted by counsel, has been overlooked by the court; neither does she allege that the decision of the court is in conflict with an express statute or with a controlling decision to which the attention of the court was not called through the neglect or inadvertence of counsel; nor that a question so submitted by counsel has been overlooked by the court. Rule 21 of this court, concerning motions for rehearing, requires that such a motion must state and point out that one or the other of such reasons for a rehearing exists. It will be seen that appellant has failed to comply with such rule, and for that reason, if for no other, the motion for rehearing should be overruled.
But as an additional reason for rehearing appellant says, "The lease plead was not attached to defendant's answer and is not in the possession of the clerk of the court or its reporter, nor in the possession of plaintiff or her counsel, and we respectfully request that counsel for defendant submit said lease to this Court for inspection if in his possession or in his client's possession." Clearly this is no ground for asking for a rehearing, as the lease, contract, or deed has not been preserved in the bill of exceptions. In fact, there is no bill of exceptions in this case. If counsel wanted this court to pass on the legal effect of such lease, it should have been preserved in the bill of exceptions. If said lease should be presented to this court, the same could not be considered. The motion for rehearing is overruled. *Page 623